       Case 2:21-cv-02055-JAR-JPO Document 11 Filed 04/15/21 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 FEDERICO ARENAS,

                Plaintiff,

                v.                                            Case No. 21-2055-JAR-JPO

 SPX COOLING TECHNOLOGIES, INC.,

                Defendant.


                                  MEMORANDUM AND ORDER

        Plaintiff Federico Arenas filed this action against his former employer, Defendant SPX

Cooling Technologies, Inc., alleging age discrimination in violation of the Age Discrimination in

Employment Act (“ADEA”). Before the Court is Defendant’s Motion for Judgment on the

Pleadings (Doc. 5), filed on March 8, 2021. The motion seeks dismissal for failure to exhaust

administrative remedies. As described more fully below, the motion for judgment on the

pleadings is granted as uncontested and on the merits.

I.      Failure to Respond

        As an initial matter, Local Rule 7.4(b) provides that a party or attorney who does not

timely file a response brief waives the right to later file such a brief, and that the court will

decide such motions as uncontested and ordinarily will grant them without further notice.

Because Plaintiff filed no response to Defendant’s motion for judgment on the pleadings, and the

time to do so has expired,1 the Court grants Defendant’s motion as uncontested.




        1
            D. Kan. R. 6.1(d).
           Case 2:21-cv-02055-JAR-JPO Document 11 Filed 04/15/21 Page 2 of 5




II.        Failure to Exhaust Administrative Remedies

           A.         Standards

           The standard for a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c) is

the same as that applied to a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6).2 To survive a motion to dismiss under Rule 12(b)(6), a complaint must present factual

allegations, assumed to be true, that “raise a right to relief above the speculative level” and must

contain “enough facts to state a claim to relief that is plausible on its face.”3 “[T]he complaint

must give the court reason to believe that this plaintiff has a reasonable likelihood of mustering

factual support for these claims.”4 The plausibility standard does not require a showing of

probability that a defendant has acted unlawfully, but requires more than “a sheer possibility.”5

           Failure to exhaust may be raised in a motion to dismiss “when the grounds for the

defense appear on the face of the complaint.”6 “[W]hen a defendant’s motion to dismiss raises

an affirmative defense that is not apparent on the face of the pleading and outside matter is

presented and accepted, federal courts will generally treat the motion as if it were one for

summary judgment.”7 However, the Court may consider documents that are referred to in the

complaint if they are central to the plaintiff’s claim and the parties do not dispute their




           2
               Colony Ins. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).
           3
               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
           4
               Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
           5
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
           6
               Cirocco v. McMahon, 768 F. App’x 854, 857 (10th Cir. 2019) (citing Jones v. Bock, 549 U.S. 199, 215
(2007)).
           7
           Arthur R. Miller, et al., 5C Federal Practice and Procedure § 1366 (3d ed.) (Oct. 2020 update) (citations
omitted); see Fed. R. Civ. P. 12(d) (requiring the Court to convert a Rule 12(b)(6) or 12(c) motion to summary
judgment if the Court considers “matters outside the pleadings.”).




                                                              2
        Case 2:21-cv-02055-JAR-JPO Document 11 Filed 04/15/21 Page 3 of 5




authenticity.8 Here, Plaintiff attached his administrative charge to his Complaint, so the Court

may consider it without converting the motion to a motion for summary judgment.

        Because Plaintiff proceeds pro se, the Court must construe his pleadings liberally and

apply a less stringent standard than that which applies to attorneys.9 However, the Court may not

act as Plaintiff’s advocate,10 and pro se litigants are not excused from complying with the rules

of the court and are subject to the consequences of noncompliance.11

        B.          Discussion

        The form complaint Plaintiff filed with the Court asks the filer to check a box on the

timing of his charge “[i]f you are claiming age discrimination.”12 He marked that he had filed

his Complaint fewer than 60 days from the filing of his his charge of age discrimination. Under

the “Nature of the Case,” section, where Plaintiff was directed to check boxes that applied to

“[t]he conduct complained of in this lawsuit,” he marked only the box for “termination of my

employment.”13 He did not check the box for “retaliation.” In his narrative recitation of his

case, Plaintiff contends that “he was suspended for allegedly violating company policies. I did

not violate any company policies.”14 He stated that he was later terminated for violating

company policies, and alleged that the company terminated him based on a false report that he




        8
          See Alvarado v. KOB-TV, LLC, 493 F.3d 1210, 1215 (10th Cir. 2007); GFF Corp. v. Associated
Wholesale Grocers, Inc., 130 F.3d 1381, 1384–85 (10th Cir. 1997).
        9
            Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997) (citation omitted).
        10
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
        11
           Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276,
1277 (10th Cir. 1994)).
        12
             Doc. 1 at 2.
        13
             Id. at 3.
        14
             Id. at 4.




                                                          3
        Case 2:21-cv-02055-JAR-JPO Document 11 Filed 04/15/21 Page 4 of 5




had committed sexual misconduct, and violated confidentiality by terminating him for that

reason.

          The ADEA requires exhaustion of administrative remedies,15 and the failure to exhaust

administrative remedies is an affirmative defense.16 To exhaust, a plaintiff must file an

administrative charge with either the EEOC or an authorized state agency and receive a right-to-

sue letter based on that charge.17 The Court must liberally construe the administrative charge to

determine whether a particular claim has been exhausted.18 The inquiry “is limited to the scope

of the administrative investigation that can reasonably be expected to follow from the

discriminatory acts alleged in the administrative charge.”19 Potential claims are limited in that

“each discrete incident of [discriminatory or retaliatory treatment] constitutes its own ‘unlawful

employment practice’ for which administrative remedies must be exhausted.”20

          Plaintiff’s October 21, 2020 administrative charge is attached to the Complaint.21 The

only box checked on the form is “Retaliation.” Plaintiff did not check the box for “Age” on the

form. In the narrative section, Plaintiff states:

                 I was employed by the above named employer. My last position held was
          Production Supervisor.

                 On or about March 18, 2020, I was suspended for allegedly violating
          company policies. I did not violate any company policies. On or about March 19,
          2020, some employees called me to say that there was a meeting saying I had
          been discharged. On or about March 21, 2020, I received a letter stating I was

        15
           29 U.S.C. § 636(d); Foster v. Ruhrpumpen, Inc., 365 F.3d 1191, 1194 n.1 (10th Cir. 2004) (noting that
the administrative exhaustion requirement is the same for ADEA cases as Title VII cases).
          16
               See Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1185 (10th Cir. 2018).
          17
               29 U.S.C. § 636(d); Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002).
        18
           Smith v. Cheyenne Ret. Invs. L.P., 904 F.3d 1159, 1164 (10th Cir. 2018); Jones v. UPS, 502 F.3d 1176,
1186 (10th Cir. 2007).
          19
               UPS, 502 F.3d at 1186; Jones v. Wichita State Univ., 528 F. Supp. 2d 1222, 1237 (D. Kan. 2007).
          20
               Martinez v. Potter, 347 F.3d 1208, 1210 (10th Cir. 2003) (citing Morgan, 536 U.S. at 110–13).
          21
               Doc. 1-1.




                                                            4
       Case 2:21-cv-02055-JAR-JPO Document 11 Filed 04/15/21 Page 5 of 5




       discharged for violating company policies. I was never told which policies I
       allegedly violated. I deny violating any company policies. In or about April
       2020, I was contacted by the Olathe Police Department and questioned about false
       sexual allegations from a cleaning employee who worked on the premises of SPX.
       I have never been charged with any crime. In or about 2014, I filed a charge of
       discrimination against another employer. SPX was aware of this charge and
       lawsuit.

              I believe I have been retaliated against in violation of the Americans with
       Disabilities Act Amendments Act of 2008 and Title VII of the Civil Rights Act of
       1964, as amended.22

       The Court agrees with Defendant that Plaintiff’s charge does not include a claim of age

discrimination. “The failure to mark a particular box [on an EEO charge] creates a presumption

that the charging party is not asserting claims represented by that box. The presumption may be

rebutted, however, if the text of the charge clearly sets forth the basis of the claim.”23 Here, the

text of Plaintiff’s charge does not set forth the basis of an age discrimination claim. And the

narrative section of the charge clearly alleges that he was terminated in retaliation for a

complaint he made in 2014. He does not assert in the EEOC charge that he was terminated on

the basis of his age. Therefore, in addition to Plaintiff’s failure to respond, the Court grants

Defendant’s motion for judgment on the pleadings on its affirmative defense that Plaintiff failed

to exhaust his administrative remedies.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Judgment on the Pleadings (Doc. 5) is granted. This case is hereby dismissed.

       IT IS SO ORDERED.

       Dated: April 15, 2021
                                                       S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE


       22
            Id. at 4.
       23
            UPS, 502 F.3d at 1186 (citing Gunnell v. Utah Valley State Coll., 152 F.3d 1253, 1260 (10th Cir. 1998)).




                                                          5
